Case 1:21-cr-00022-CKK Document 46 Filed 07/27/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA §
§
§

Vv. § Case No. 21-CR-00022-KBJ
§
§
CHRISTOPHER RAY GRIDER, §
§
Defendant §

ORDER ON

DEFENDANT’S MOTION TO TRAVEL
On this day came to be heard the Defendant’s Unopposed Motion to Travel
requesting that he be permitted to travel to the Western District of Missouri from
July 31 to August 8. After considering the same, this Court hereby ORDERS that the

motion be

i GRANTED. The Defendant is permitted to leave his residence
and travel to the the Western District of Missouri from July 31 to August 8. He
is ORDERED to provide all details pertaining to the travel, including the date
and destination of travel, to his pretrial supervision officer and is further
ORDERED to take his location monitoring equipment with him to permit his
movements to be monitored while away from his residence.

SIGNED AND ENTERED ON GL, L] Ada/

Ms bh, Keta

HON. COLLEEN KOLLAR-KOTELLY
UNITED STATES DISTRICT JUDGE

 
